          Case 4:19-cr-06036-SMJ   ECF No. 50   filed 11/20/20   PageID.228 Page 1 of 2



                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2                                                                     Nov 20, 2020
                                                                           SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 4:19-cr-06036-SMJ-1
5
                                Plaintiff,
6                                                ORDER ADOPTING STIPULATED
                   v.                            PROTECTIVE ORDERS
7
     TRENT DREXEL HOWARD,
8
                                Defendant.
9

10           The Court has reviewed the motions, stipulations, proposed protective orders,

11   the case file, and the relevant legal authorities. The Court is fully informed and

12   grants the parties stipulations to enter the proposed protective orders.

13           Accordingly, IT IS HEREBY ORDERED:

14           The parties’ Stipulation for Protective Order Regarding Identification of

15   Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No. 44, Stipulation Regarding

16   Computer Forensic Review Procedures for Child Pornography Contraband, ECF

17   No. 45, and the United States’ related Motion to Expedite Hearing, ECF No. 46,

18   are GRANTED.

19   //

20   //




     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 1
       Case 4:19-cr-06036-SMJ     ECF No. 50   filed 11/20/20   PageID.229 Page 2 of 2




1          Under Federal Rule of Criminal Procedure 16(d)(1), the parties’ Stipulated

2    Protective Order Regarding Identification of Minor Victims Pursuant to 18 U.S.C.

3    § 3509, ECF No. 44-1, and Stipulated Protective Order Regarding Computer

4    Forensic Review Procedures for Child Pornography Contraband, ECF No. 45-1,

5    are APPROVED, ADOPTED, and INCORPORATED in this Order by reference.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 20th day of November 2020.

9
                        _____________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 2
